DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
This communication is considered fully responsive to the response filed on the 4th of January, 2022. 
(a).	The rejection(s) of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 8,995,370 B2 to Pelletier et al., Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Patent No.: US 10,028,200 B2 to Pelletier et al. and Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,798,637 B2 to Pelletier et al. is/are withdrawn because the terminal disclaimer filed on the 4th of January, 2022 is approved.

Allowable Subject Matter
Claims 1-14 are allowed.  Independent Claims 1 and 8 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive, on the first cell, a radio resource control (RRC) reconfiguration message, wherein the RRC reconfiguration message includes first information indicating to the WTRU to use a second cell using the first RAT, and second information indicating to the WTRU to use a third cell using a second RAT, wherein the first RAT and the second RAT are different RATs; responsive to receiving the first information, initiate a first random access procedure on the second cell using the first RAT; and responsive to receiving the second information, initiate a second random access procedure on the third cell using the second RAT’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463